DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species D, Figs. 18C-18D, readable on claims 21-30 in the reply filed on 11/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khalili (US Patent Application Publication No. 2005/0096502).

In regard to claim 21, Khalili discloses a surgical instrument assembly (2, Figs. 1A-1D) comprising:
a guide tube (4);
a first instrument (22, Figs. 1A-1D) extendable distally of the guide tube (Fig. 1B), the first instrument including a first elongated shaft (via elongated shaft extending within the guide tube (40) proximally disposed from shoulder joint (28)), a first proximal arm link (34), a first distal arm link (36), and a first end effector (38), wherein the first elongated shaft and the first proximal arm link are coupled by a first shoulder joint (28), the first proximal arm link and the first distal arm link are coupled by a first elbow joint (30), and the first distal arm link and the first end effector are coupled by a first wrist joint (32);
a second instrument (22, Figs. 1A-1D) extendable distally of the guide tube (Fig. 1B), the second instrument including a second elongated shaft (via elongated shaft extending within the guide tube (40) proximally disposed from shoulder joint (28)), a second proximal arm link (34), a second distal arm link (36), and a second end effector (38), wherein the second elongated shaft and the second proximal arm link are coupled by a second shoulder joint (28), the second proximal arm link and the second distal arm link are coupled by a second elbow joint (30), and the second distal arm link and the second end effector are coupled by a second wrist joint (32); and
an imaging assembly (114, Fig. 7A, wherein a camera (110) can be disposed at the distal end of a robotic arm (114) instead of being integrated in the guide tube) extendable distally of the guide tube (Fig. 7A), wherein the first and second end effectors are within a field of view of the imaging assembly (the camera (110) disposed at the distal end of a robotic arm (114) can be manipulated via joints (28, 30, 32) to view the first and second end effectors, Fig. 7, Par. 66).

In regard to claim 22, Khalili teaches wherein the first elongated shaft is translatable relative to the guide tube to translate a position of the first shoulder joint (Par. 71 teaches the elongated shaft (142) of the robotic arm can extend forward to provide additional reach).

In regard to claim 23, Khalili teaches wherein motion of the first shoulder joint is controllable independently of the first elbow joint and the first wrist joint (Par. 52, each joint is provided with its own motor enabling independent control of each joint).

In regard to claim 24, Khalili teaches wherein motion of the first elbow joint is controllable independently of the first shoulder joint and the first wrist joint (Par. 52, each joint is provided with its own motor enabling independent control of each joint).

In regard to claim 25, Khalili teaches wherein motion of the first wrist joint is controllable independently of the first shoulder joint and the first elbow joint (Par. 52, each joint is provided with its own motor enabling independent control of each joint).

In regard to claim 26, Khalili teaches wherein motion of the first shoulder joint is controllable independently of the second shoulder joint (the first and second instruments are controllably independently of each other).

In regard to claim 27, Khalili teaches wherein the imaging assembly includes stereoscopic image capture elements (Par. 66, via two or more imaging detectors).

In regard to claim 28, Khalili teaches wherein the imaging assembly includes a joint and the stereoscopic image capture elements are pivotable about the joint (Fig. 7A, Par. 66).

In regard to claim 29, Khalili teaches wherein the imaging assembly includes an illumination component (the light source shares the same housing as the image detector (Par. 49)).

In regard to claim 30, Khalili teaches wherein the guide tube, the first elongated shaft, and the second elongated shaft extend along parallel axes (Figs. 1A-1D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	December 13, 2022